Title: From George Washington to James McHenry, 8 May 1796
From: Washington, George
To: McHenry, James


        
          Dear Sir,
          
            Sunday Afternoon 8th May 1796
          
        
        The enclosed letter presents a serious—perhaps a just view of the subject which has been under consideration—and as I wish in every thing, particularly in matters of foreign relation, to conduct with caution; I request that your letter to the Govr General of Canada; the Instructions to Major Lewis; and all your arrangements respecting the reception of the Posts may accord with the ideas contained therein.
        
        Let the March of the Troops who are to take possession of the Posts be facilitated as much as possible; and let every measure necessary thereto for supplying them on their March, and when there, be concerted without delay. I am, as always Yours
        
          Go: Washington
        
      